Citation Nr: 0832277	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  98-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2. Entitlement to service connection for gynecological 
disability manifested by severe bleeding.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1974 to May 1976.  She had subsequent service in the 
Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 1997, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In November 2003, the veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer at the Board.  A 
transcript of the hearing is in the record.  In June 2008, 
the veteran was afforded the opportunity for another hearing, 
but she declined. 

In April 2004 and June 2008, the Board remanded the claims 
for further development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Post-traumatic stress disorder is not current diagnosed. 

2. A gynecological disability, manifested by severe bleeding, 
is not shown by competent evidence to be the result of a 
disease or injury of service origin.




CONCLUSIONS OF LAW

1. Post-traumatic stress disorder is not due to a disease or 
an injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

2. A gynecological disability, manifested by severe bleeding, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in June 2004 and October 2005, and in the supplemental 
statement of the case, dated in November 2007.  The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also notified 
to provide information on the claimed in-service personal 
trauma incident.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that she could submit records not in the 
custody of a Federal agency, such as private medical records 
or authorize VA to obtain private medical records on her 
behalf.  The notice included the provisions for the effective 
dates of the claims and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

In this case, the initial adjudication in 1997 was prior the 
enactment of the VCAA in 2000.  As the VCAA notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims of service connection were readjudicated as evidenced 
by the supplemental statement of the case, dated in December 
2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations in October 1998 and November 2004.  

The veteran has submitted several authorizations forms for VA 
to obtain her private medical records and VA has attempted to 
obtain all available pertinent private medical records.  The 
veteran's service treatment records from her period of active 
duty service are missing.  Attempts were made to obtain the 
service treatment records, including from the National 
Personnel Records Center (NPRC), the 804th Medical Brigade at 
Fort Devens, the Blanchfield Army Community Hospital in Fort 
Campbell, and the Moncries Hospital at Fort Jackson.  In 
April 2001, the NPRC indicated that available service 
treatment records were sent to VA in March 1978.  In July 
2004 and October 2007, NPRC certified that clinical records 
and Surgeon General Army Reports were not available for the 
veteran's period of active duty. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). 

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).



In a personal assault case, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  And evidence of behavioral changes 
may be interpreted by a clinician in determining whether a 
personal assault occurred in establishing a medical 
diagnosis.  38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. 
App. 272, 280 (1999).

Post-Traumatic Stress Disorder

Factual Background

The service personnel records for the period of active duty 
from May 1974 to May 1976 disclose no deterioration in work 
performance.  In October 1975, the veteran was recommended 
for promotion.  The service treatment records are 
unavailable. 

After service, private records disclose in June 1976 the 
veteran's son was born. 

Treatment records show that on examination in May 1980 for 
the Army Reserves, the veteran denied depression or nervous 
trouble.  The examiner noted no serious mental illness, and 
the psychiatric evaluation was normal.  

After service, in December 1986, a private physician reported 
that in December 1983 the veteran was hospitalized for an 
acute psychotic episode.  History included the first 
psychotic episode during her postpartum phase and treatment 
for psychosis and depression in 1981 at the VA hospital in 
Houston.  
In June 1989, the veteran was hospitalized for acute 
agitation, paranoia, and hostility.  The diagnosis was acute 
psychosis. 

In April 1992, a private physician reported that the veteran 
was not then suffering from any mental illness.  

In October 1995, an emergency health warrant was issued for 
the veteran's emergency detention due to hallucinations.  

On VA psychiatric examination in October 1998, the veteran 
stated that she was harassed during service and in 1975 when 
she was six months pregnant she was raped.  Post-traumatic 
stress disorder was not diagnosed. 

In statements in March 1999, in June 2000, in April 2001, in 
July 2004, and in October 2005, the veteran described her in-
service stressors, alleging personal and sexual assaults. 

In November 2003, the veteran testified that during service 
she was sexually assaulted while she was pregnant.  

On VA psychiatric examination in November 2004, after review 
of the record, the examiner reported that the veteran did not 
have any symptoms consistent with post-traumatic stress 
disorder and therefore did not meet the criteria for 
post-traumatic stress disorder. 

Analysis

The veteran alleges that during service she was personally 
and sexually assaulted. 

Although service treatment records are unavailable, the 
questions posed in this case are whether the veteran has a 
current diagnosis of post-traumatic stress disorder and 
whether there is credible evidence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder. 

The medical evidence consists of the reports of VA 
examinations in October 1998 and November 2004 in which post-
traumatic stress disorder was not diagnosed.  Although 
private medical records document a psychiatric disorder, 
post-traumatic stress disorder has not been diagnosed.  For 
these reasons, there is no competent evidence in favor of the 
claim.

In the absence of competent medical evidence of a current 
diagnosis of post-traumatic stress disorder in accordance 
with 38 C.F.R. § 4.125(a), there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no current diagnosis of post-traumatic stress 
disorder, the Board does not reach the question of whether 
there is credible evidence of an in-service stressor to 
support the claim. 

To the extent that the veteran declares that she has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).



Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that she has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence shows that the veteran does not meet the diagnosis 
of post-traumatic stress disorder, which is uncontroverted, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Gynecological Disability

Factual Background

The service treatment records for the period of active duty 
from May 1974 to May are unavailable. 

After service, treatment records show that on examination in 
May 1980 for the Army Reserves, the veteran denied a female 
disorder.  The examiner noted normal menses, and the pelvic 
examination was normal.  

Private records show that in August 1989 the veteran 
complained of an irregular menstrual cycle with heavy 
bleeding.  The pertinent finding was metromenorrhagia.  In 
September 1989, the veteran complained of an irregular 
menstrual cycle since December 1988.  An exploratory 
laparotomy revealed a leiomyoma, which was removed. 

In 1994, an ultrasound revealed two myometrial masses, and 
the impression was myomatous uterus. 

In November 2003, the veteran testified that during service 
she had severe bleeding. 

On VA examination in November 2004, the veteran stated that 
she had heavy vaginal bleeding during service.  The examiner 
expressed the opinion that probably the veteran did not have 
fibroid tumors during service as fibroids in women are  
primarily of genetic origin and can occur at any time.

Analysis

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Although service treatment records are unavailable, there is 
no evidence contemporaneous with service from any other 
source to affirmatively show a gynecological disability was 
present coincident with service under 38 C.F.R. § 3.303(a). 

The records do show that on examination in May 1980, during 
the veteran's subsequent Reserve service, the pelvic 
examination was within normal limits.  

Even without the service treatment records, service 
connection may still be established by continuity of 
symptomatology after service, or by the diagnosis of the 
disability after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  



Although the veteran is competent to describe bleeding, as 
the contemporaneous record, including the treatment records 
of the veteran's Reserve period, lack the combination of 
manifestations sufficient to identify a gynecological 
disability and sufficient observation to establish chronicity 
during service, and as chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, an irregular menstrual cycle with heavy 
bleeding was first documented in 1989, resulting in surgery 
for a leiomyoma or fibroid tumor.  The absence of continuity 
of symptoms of gynecological problems from 1976 to 1989 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.); 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding 
that "negative evidence" could be considered in weighing the 
evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the finding on VA examination in 
October 2004 that the veteran probably did not have fibroid 
tumors during service, outweigh the veteran's statements of 
continuity and therefore the veteran's statements are not 
probative on the question of continuity of symptomatology.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   
For this reason, the preponderance of the evidence is against 
the claim of service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  

As for service connection based on documentation of a 
gynecological disability after service under 
38 C.F.R. § 3.303(d), although the veteran is competent to 
describe symptoms of bleeding, a gynecological disability is 
not a condition under case law where lay observation has been 
found to be competent to establish a 


diagnosis and the determination as to the presence of the 
disability therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between a 
gynecological disability and an established disease, injury, 
or event in service, competent medical evidence is required 
to substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, relating her gynecological disability 
manifested by severe bleeding as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Therefore as for service connection based on the initial 
documentation of the disability after service under 38 C.F.R. 
§ 3.303(d), there is no competent medical evidence of a 
causal association or causal link between a gynecological 
disability manifested by severe bleeding and an established 
injury or disease of service origin.





As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis or of medical causation and as there is no such 
favorable evidence, preponderance of the evidence is against 
the claim of service connection, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is not 
established, and the appeal is denied.  

Service connection for gynecological disability manifested by 
severe bleeding is not established, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


